FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                  _____________________________

                          No. 1D20-0861
                  _____________________________

JOSEPH HERRING,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Liberty County.
Robert R. Wheeler, Judge.

                        September 28, 2022


LONG, J.

    Following his admission to multiple violations of his
probation, Herring now appeals the revocation of his probation and
resulting sentence. He asserts that the trial court erred by relying
on impermissible considerations in revoking probation and
imposing the sentence. We affirm.

     After completing his prison sentence for a DUI manslaughter
conviction, Herring was released in 2017 and began a four-year
probation term. Herring then violated his probation by failing to
report to his probation officer and testing positive for illegal drugs.
Herring then entered a written admission, acknowledging that he
willfully violated the terms of his probation. At the probation
violation hearing, the court found that the nature of Herring’s
violations demonstrated he “was not a good candidate for
probation.”

     Even where a defendant enters an admission, he can still
challenge a sentencing error if properly preserved. Herring argues
there was a sentencing error; but his claim is not preserved.
Sentencing errors may not be raised on appeal unless the appellant
objected to the error at the time of sentencing or timely filed a
motion under Florida Rule of Criminal Procedure 3.800(b). Fla. R.
App. P. 9.140(e); see also Jackson v. State, 983 So. 2d 562, 565 (Fla.
2008). Herring did neither.

      Nevertheless, Herring’s primary argument is to quibble with
the trial court’s characterization of his violations as “blatant.”
Herring claims there is not sufficient evidence to support this
finding and that the court must have relied on some impermissible
considerations in reaching it. But this is not a legal finding at all.
It is not required for the revocation, or the sentence imposed. It is
a passing comment explaining the court’s general evaluation and
perception of the case. And the comment was not out of the blue—
it came after Herring admitted to intentionally violating his
probation by using illegal drugs and failing to contact his probation
officer for an extended period. This was far from error. We reject
Herring’s additional arguments without further discussion.

    AFFIRMED.

RAY and NORDBY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Jessica J. Yeary, Public Defender, and Glen P. Gifford, Assistant
Public Defender, Tallahassee, for Appellant.



                                  2
Ashley Moody, Attorney General, and Jovona I. Parker, Assistant
Attorney General, Tallahassee, for Appellee.




                              3